Citation Nr: 0531650	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  95-37 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of the initial evaluation of 30 percent for kidney 
stones.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1943 to July 1945.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that, inter alia, granted service connection for 
kidney stones and assigned a 10 percent evaluation, effective 
March 23, 1993, the date of the veteran's claim.

A June 1999 Board decision remanded the veteran's appeal of 
the initial rating assigned for his kidney stones.  A March 
2001 RO decision granted a 30 percent evaluation for kidney 
stones, effective October 17, 2000.  The Board remanded the 
appeal again in July 2003.  A December 2003 RO decision 
assigned an effective date of March 23, 1993, for the 
30 percent evaluation assigned for the veteran's kidney 
stones.  The Board again remanded the appeal in June 2004.


FINDINGS OF FACT

1.  Prior to February 17, 1994, the veteran's kidney stones 
were manifest by multiple stones, but constant albuminuria 
with some edema or definite decrease in kidney function or 
associated moderate hypertension were not shown.

2.  From February 17, 1994, to July 12, 2000, the veteran's 
kidney stones were manifest by recurrent stone formation 
requiring drug therapy, but daytime voiding interval of less 
than 1 hour, constant albuminuria with some edema, or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101 were 
not shown; from July 12, 2000, definite decrease in kidney 
function is shown, but, persistent edema and albuminuria with 
BUN 40 to 80 mg percent; or creatinine of 4 to 8 mg percent; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
are not shown.




CONCLUSION OF LAW

The criteria for an initial evaluation greater than 
30 percent prior to July 12, 2000, have not been met; from 
July 12, 2000, the criteria for an initial evaluation of 
60 percent, but not greater, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7502 (1993), 
4.115a, Diagnostic Code 7508 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The veteran perfected an appeal of the initial 
rating of his service-connected kidney stones.  Therefore, 
the Board will evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present for this 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

The veteran's service-connected kidney stones have been 
evaluated under the provisions of Diagnostic Codes 7508 and 
7509 of the Rating Schedule in effect prior to and from 
February 17, 1994.  The timing of this change requires the 
Board to first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a higher rating than the previous rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Prior to February 17, 1994, Diagnostic Code 7508 provided 
that nephrolithiasis would be rated as hydronephrosis with 
consideration that calculus in the kidney required; staghorn 
or multiple stones filling pelvis of the kidney, would be 
rated as 30 percent.  Diagnostic Code 7509 provided that 
hydronephrosis that was moderately severe with frequent 
attacks of colic with infection, kidney function greatly 
impaired, would warrant a 30 percent evaluation.  Prior to 
February 17, 1994, Diagnostic Code 7502 of the Rating 
Schedule provided that a 30 percent evaluation would be 
assigned for moderate chronic nephritis where albumin was 
constant or recurring with hyaline and granular casts or red 
blood cells; transient or slight edema or hypertension, 
diastolic 100 or more.  Diagnostic Code 7502 provided that 
where nephritis was moderately severe with constant 
albuminuria with some edema; or definite decrease in kidney 
function; or associated moderate hypertension, a 60 percent 
evaluation would be assigned.

From February 17, 1994, Diagnostic Code 7508 provides that 
nephrolithiasis will be rated as hydronephrosis except for 
recurrent stone formation requiring one or more diet therapy, 
drug therapy, or invasive or noninvasive procedures more than 
2 times per year which will be rated at 30 percent disabling.  
Diagnostic Code 7509 provides that the highest evaluation for 
hydronephrosis is 30 percent.  Under 38 C.F.R. § 4.115a renal 
dysfunction is rated as 30 percent disabling where albumin is 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 
60 percent evaluation is assigned for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent evaluation will be 
assigned for renal dysfunction where there is persistent 
edema and albuminuria with BUN 40 to 80mg percent; or, 
creatinine 4 to 8 mg percent; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

As noted previously a 30 percent evaluation has been assigned 
from March 23, 1993, the date of grant of service connection.  
This is the highest evaluation that could be assigned under 
Diagnostic Code 7508 and 7509.  Prior to February 17, 1994, 
there is no competent medical evidence indicating that the 
veteran had constant albuminuria with some edema or definite 
decrease in kidney function or associated moderate 
hypertension.  Rather, the competent medical evidence 
indicates that protein was negative on urinalysis in 
September 1993 and March 1994.  Therefore, the veteran did 
not have constant albuminuria.

Further, a November 1991 VA hospital record reflects that his 
hypertension was well controlled.  Blood pressure readings in 
October 1993 and May 1994 were 150/90 and 148/84, 
respectively.

Although his BUN was 29 in March 1993 his creatinine was 
within the normal range.  Therefore, the Board concludes that 
the competent medical evidence indicates that the veteran did 
not have constant albuminuria, definite decrease in kidney 
function, or associated moderate hypertension.  Accordingly, 
a preponderance of the evidence is against an evaluation 
greater than 30 percent prior to February 17, 1994.

From February 17, 1994, the 30 percent evaluation that has 
been assigned is the maximum evaluation that may be assigned 
under Diagnostic Codes 7508 and 7509.  VA laboratory records, 
dated in November 1994, March 1995, June 1995, March 1996, 
December 1996, February, March, September, and November 1997, 
February, April, June, July, and November 1998, March and 
August 1999, August 2000, January, February, August, and 
November 2001, and May and June 2002, all reflect that there 
was negative protein on urinalysis.  In October 2003 there 
was protein on urinalysis.  In December 2003 protein was 
negative.  In January and February 2004 there was protein on 
urinalysis.  In May, July, and October 2004 and March 2005 
there was negative protein on urinalysis.

The reports of December 2002 and March 2005 VA examinations 
reflect that the veteran does not have edema.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran has constant albuminuria 
with some edema or persistent edema and albuminuria.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 30 percent assigned under renal 
dysfunction on the basis of either constant albuminuria with 
some edema or persistent edema and albuminuria.

VA laboratory reports reflect that the veteran's creatinine 
and BUN were within the normal reference range in March and 
June 1995, March, July, and December 1996, February, June, 
and November 1997, and in February 1998.  In April 1998 his 
BUN was slightly elevated, but his creatinine was within the 
normal reference range.  His BUN and creatinine continued to 
be within the normal reference range in June and July 1998.  
In May 1999 his BUN was slightly elevated, but his creatinine 
remained within normal reference range.  Beginning on 
July 12, 2000, the veteran's creatinine was elevated in 
addition to his BUN.  Thereafter, his creatinine and BUN were 
intermittently elevated and within the normal reference 
range.

While neither the December 2002 or March 2005 VA examination 
reports make a specific finding that the veteran has a 
definite decrease in kidney function, the Board concludes 
that with consideration of the elevated creatinine and BUN, 
beginning July 12, 2000, the evidence is in equipoise with 
respect to whether or not the veteran has definite decreasing 
kidney function.  In resolving all doubt in the veteran's 
behalf, a 60 percent evaluation may be assigned from July 12, 
2000, on the basis of definite decreasing kidney function.

However, a preponderance of the evidence is against an 
evaluation greater than 30 percent prior to July 12, 2000, on 
the basis of definite decreasing kidney function because all 
of the veteran's creatinine levels, prior thereto, were 
within the normal reference range, and elevated BUN levels 
were only sporadic.

VA treatment records reflect that the veteran's blood 
pressure, in May 1994, November 1998, July 2000, and August 
2002, was 148/84, 142/80, 152/76, and 122/86, respectively.  
There is no competent medical evidence indicating that the 
veteran had hypertension that was at least 40 percent 
disabling under Diagnostic Code 7101 from February 17, 1994.  
All of the competent medical evidence indicates that he did 
not have hypertension that was at least 40 percent disabling 
under Diagnostic Code 7101.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 30 percent 
on the basis of having hypertension that is at least 
40 percent disabling under Diagnostic Code 7101.

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than 30 percent 
prior to February 17, 1994, and is against an evaluation 
greater than 30 percent from February 17, 1994, to July 11, 
2000.  Further, a preponderance of the evidence is against an 
evaluation greater than 60 percent from July 12, 2000.  In 
this regard, the veteran's creatinine and BUN has always been 
shown to be less than 4 and 40, respectively.

The veteran has asserted that he has lethargy and weakness.  
However, the report of a March 2005 VA examination reflects 
that the veteran does not complain of any lethargy, weakness 
or anorexia.  It indicates that the veteran complained of 
weight gain.  While the veteran disputes that he reported 
that he did not complain of lethargy and weakness, the Board 
concludes that the medical examiner's assessment of the 
veteran's reported functioning is of greater probative weight 
than the veteran's belief that he is lethargic because the 
examiner has a better understanding, in the context of renal 
dysfunction, of how generalized poor health would be 
characterized by lethargy and weakness.  Therefore, the Board 
concludes that the May 2005 examiner's characterization of 
the veteran not complaining of any lethargy or weakness is a 
description of the examiner's medical interpretation of the 
veteran's reported symptoms in the context of the purpose of 
the examination to evaluate the veteran for purposes of 
assigning a rating, noting that the exam was accomplished in 
response to a June 2004 Board remand which directed that the 
examiner be provided with copies of pertinent rating 
criteria.  Therefore, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran has generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion that is related to his kidney stones.  Accordingly, 
a preponderance of the evidence is against an evaluation 
greater than the 60 percent that has been assigned from 
July 12, 2000.

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the initial unfavorable AOJ decision was 
already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.

Here, the Board finds that any defect, with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via an August 
2003 letter as well as a January 2004 supplemental statement 
of the case that provided the veteran with VCAA implementing 
regulations.

In Pelegrini the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

The content of the notices provided to the veteran, 
particularly the August 2003 letter, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that had not been previously considered.  He was 
informed of what was necessary to substantiate his claim and 
what information VA would attempt to provide, as well as what 
evidence he was expected to provide.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the 4 content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.

With respect to the VA's duty to assist, service medical 
records and VA treatment records have been obtained, and the 
veteran has been afforded VA examinations.  He has indicated 
that he does not desire a personal hearing.  In response to 
the August 2003 letter he submitted a statement indicating 
that he had no records other than at VA.  The Board finds 
that the record on appeal is sufficient for a decision on the 
claim.  38 U.S.C.A. § 5103A.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


ORDER

An increased initial evaluation of 60 percent, but not 
greater, from July 12, 2000, but not before, for kidney 
stones is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


